DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-18, 24-27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar et al. (US 2014/0228470).
Regarding claims 14 and 15: Molnar et al. teaches a method of adhering rubber and metal (para. 56) comprising applying a rubber composition to a metal component and vulcanizing/curing the rubber (para. 56).  The rubber comprises a component bismuth octoate (para. 166), which is the metal salt of an aliphatic carboxylic acid having 2 to 25 carbon atoms and the metal is bismuth.  Molnar et al. also teaches the rubber is ethylene propylene diene rubber (abstract). While Molnar et al. does not directly use the word “vulcanizing” to describe curing the rubber, the reference does refer to a light curable rubber. At the time of the invention, a person having ordinary skill in the art would have considered to be the same, and/or found it obvious to consider “curing” and “vulcanizing” to be the same method step since vulcanization can refer to a range of processes for hardening rubbers.
Regarding claims 16, 17 and 18: Molnar et al. teaches bismuth octoate (para. 166), also called bismuth 2-ethylhexanoate, which is a saturated aliphatic monocarboxylic acid having 8 carbon atoms.
Regarding claim 24: Molnar et al. teaches 0.5-16 weight percent based on the total composition (para. 165), which is 0.5-19 parts by weight with respect to 100 parts by weight, which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping amount of the bismuth octoate in the composition and would have been motivated to do so since Molnar et al. teaches this is an acceptable amount to use in the disclosed invention.
Regarding claims 25 and 26: Molnar et al. teaches a method of adhering rubber and metal (para. 56) comprising applying a rubber composition to a metal component and vulcanizing/curing the rubber (para. 56).  The limitation “for use in tires and belt conveyors” is intended use and carries little patentable weight.  Molnar et al. teaches may intended substrates (para. 21, 56). The rubber comprises a component bismuth octoate (para. 166), which is the metal salt of an aliphatic carboxylic acid having 2 to 25 carbon atoms and the metal is bismuth.  Molnar et al. also teaches the rubber is ethylene propylene diene rubber (abstract). While Molnar et al. does not directly use the word “vulcanizing” to describe curing the rubber, the reference does refer to a light curable rubber. At the time of the invention, a person having ordinary skill in the art would have considered to be the same, and/or found it obvious to consider “curing” and 
Regarding claim 27: Molnar et al. teaches bismuth octoate (para. 166), also called bismuth 2-ethylhexanoate, which is an aliphatic monocarboxylic acid.
Regarding claim 32: Molnar et al. teaches 0.5-16 weight percent based on the total composition (para. 165), which is 0.5-19 parts by weight with respect to 100 parts by weight, which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping amount of the bismuth octoate in the composition and would have been motivated to do so since Molnar et al. teaches this is an acceptable amount to use in the disclosed invention.

Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar et al. (US 2014/0228470) as applied to claims 14 and 25 set forth above and in view of Craig (U.S. Pat. 4,719,266).
Regarding claims 23 and 31: Molnar et al. teaches the basic claimed methods as set forth above.  Not disclosed is the steel cord.  However, Craig teaches a similar composition using test ASTM D2229, which is a test of force required to pull a steel cord from a block of vulcanized rubber (col. 4 lines 64-68).  Molnar et al. and Craig are analogous art since they are both concerned with the same field of endeavor, namely rubber compositions comprising metal salts of carboxylic acids.  At the time of the 

Allowable Subject Matter
Claims 19-22 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  There is no teaching or suggestion to use the compound (2) as claimed.  A person having ordinary skill in the art would not be motivated to replace the metal salt of Molnar et al. with the claimed compound (2).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767